Title: From Thomas Jefferson to Alexander Hamilton, 31 August 1791
From: Jefferson, Thomas
To: Hamilton, Alexander



Aug. 31. 1791.

Th: Jefferson presents his respectful compliments to the Secretary of the Treasury and incloses him the proposed letter to the Minister of France, in which however he shall be glad to make any modifications of expression to accomodate it more perfectly to the ideas of the Secretary of the Treasury. It will be necessary to shew it in it’s ultimate form to the President before it be sent.
